Title: To Alexander Hamilton from Thomas Parker, 29 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 29th. of June 99
          
          I Shall be Glad to be Informed whether the Eagles for the Hats of the Private Soldiers are to be sent on or whether I may be permitted to have them made at this place. An Artist that I have conversed with on the subject Tells me that he Can afford to make them of pewter for 3 Cents but that Tin ones will Cost 9 & that he thinks that pewter will look much better
          When I distributed the Recruiting money that was forwarded for my Regt. I sent my paymaster to the Residence of the different officers as the most Expeditious & the Cheapest mode of  Conveyance I will thank you to Inform me how his expences are to be Reimbursed & whether you do not think It better that I shou’d send him to the Different Rendezvous with the Residue when It arrives. Pray Inform me how the person is to be paid who has looped the Hats & made the Cockades for the 200. Hats that have been sent forward—
          With Verry Great Respect I have the honor to be Sir your Obdt Servt
          
            Thomas Parker
          
          
            If Cockades are not provided they may be Obtained here on good Terms—
          
        